DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-12, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edge (U.S. 2015/0296359 A1).

Claim 1, Edge teaches:
A method performed by a base station (Edge, Paragraphs [0077-0079], The E-SMLC 355 may request and obtain measurements made by the eNB 305 and UE 302 through the connections on Fig. 3B, i.e. SLs, S1, LET-Uu.), comprising: 
receiving at least one reference signal time difference measurement report from a user equipment (Edge, Paragraph [0080], The time difference estimates and transmit time offsets are ) whose position is to be determined by said base station (Edge, Paragraph [0083], Any UE 302 and/or other entities within system 300C, which includes reference cell 320, can determine the position of the UE 302 using OTDOA.); 
calculating a position for said user equipment using said at least one reference signal time difference measurement report from said user equipment (Edge, Paragraph [0083], Any UE 302 and/or other entities within system 300C, which includes reference cell 320, can determine the position of the UE 302 using OTDOA.  The position of the UE 302 uses the OTDOA.); and 
providing said position for said user equipment (Edge, Paragraph [0083], The location of the UE 302 is determined, and is therefore provided.).

Claim 3, Edge further teaches:
Said calculating said position and providing said position occurs at least one of periodically and aperiodically (Edge, Paragraph [0080], The location determination of the UE is performed based on a request from the E-SMLC 355, and therefore aperiodically.).

Claim 4, Edge further teaches:
Said calculating comprises calculating said position for said user equipment using said at least one reference signal time difference measurement report from said user equipment and other location information for said user equipment (Edge, Paragraph [0083], The location of the UE can be determined from reference signals and other highly detectable pilot signals, as well as known locations of nearby reference cells 320 (see Edge, Paragraph [0084]).).

Claim 5, Edge further teaches:
Transmitting at least one of positioning reference signal configuration information, reference signal time difference measurement report configuration information and at least one positioning reference signal to said user equipment (Edge, Paragraphs [0082] and [0084], The UE is provided with OTDOA data, i.e. positioning reference signal configuration information or reference signal time difference measurement report configuration information, as well as positioning assistance information, i.e. positioning reference signal.).

Claim 6, Edge further teaches:
Receiving at least one of said positioning reference signal configuration information, said reference signal time difference measurement report configuration information and positioning reference signal from a location server (Edge, Paragraphs [0082] and [0084], The UE receives the signals from location server 310, e.g. E-SMLC 355.).

Claim 7, Edge further teaches:
Instructing said user equipment to provide said at least one reference signal time difference measurement report (Edge, Paragraphs [0077-0079], The E-SMLC 355 may request and obtain measurements made by the eNB 305 and UE 302 through the connections on Fig. 3B, i.e. SLs, S1, LET-Uu.).

Claim 8, Edge further teaches:
Said instructing comprises instructing said user equipment to provide said at least one reference signal time difference measurement report at least one of periodically and aperiodically (Edge, Paragraphs [0077-0079], The E-SMLC 355 may request and obtain measurements made by the eNB 305 and UE 302 through the connections on Fig. 3B, i.e. SLs, S1, LET-Uu.  The requested data is transmitted in response to the request from the E-SMLC 355, and is therefore aperiodically.).

Claim 9, Edge further teaches:
Said calculating comprises calculating an observed time difference of arrival position as said position for said user equipment using said at least one reference signal time difference measurement report from said user equipment (Edge, Paragraph [0083], Any UE 302 and/or other entities within system 300C, which includes reference cell 320, can determine the position of the UE 302 using OTDOA.  The position of the UE 302 uses the OTDOA.).

Claim 10, Edge teaches:
A base station (Edge, Fig. 3C: 320, Paragraph [0082], The reference cell 320 corresponds to cells of eNodeB 200, 205, 210, and/or 305.), comprising: 
reception logic (Edge, Fig. 13, Paragraph [0179], The communication device 1300 is used in UEs, eNodeB, and location server 170.) operable to receive at least one reference signal time difference measurement report from a user equipment whose position is to be determined by said base station (Edge, Paragraph [0080], The time difference estimates and transmit time offsets are transmitted to the E-SMLC 355 via the connections on Fig. 3B, i.e. LTE-Uu, S1, SLs.); 
calculating logic (Edge, Fig. 13, Paragraph [0179], The communication device 1300 is used in UEs, eNodeB, and location server 170.) operable to calculate a position for said user equipment using said at least one reference signal time difference measurement report from said user equipment (Edge, Paragraph [0083], Any UE 302 and/or other entities within system 300C, which includes reference cell 320, can determine the position of the UE 302 using OTDOA.); and 
logic (Edge, Fig. 13, Paragraph [0179], The communication device 1300 is used in UEs, eNodeB, and location server 170.) operable to provide said position for said user equipment (Edge, Paragraph [0083]).

Claim 11, Edge teaches:
A method performed by a user equipment (Edge, Paragraph [0079]), comprising: 
receiving a request from a base station to provide at least one reference signal time difference measurement report (Edge, Paragraphs [0077-0079], The E-SMLC 355 may request and obtain measurements made by the eNB 305 and UE 302 through the connections on Fig. 3B, i.e. SLs, S1, LET-Uu.); 
determining said at least one reference signal time difference measurement report (Edge, Paragraph [0080], The UE 302 performs OTDOA measurements during a given period of time.); and 
providing said at least one reference signal time difference measurement report to said base station (Edge, Paragraph [0080], The time difference estimates and transmit time offsets are transmitted to the E-SMLC 355 via the connections on Fig. 3B, i.e. LTE-Uu, S1, SLs.).

Claim 12, Edge teaches:
User equipment (Edge, Fig. 3B: 302), comprising: 
reception logic (Edge, Fig. 13, Paragraph [0179], The communication device 1300 is used in UEs, eNodeB, and location server 170.) operable to receive a request from a base station to provide at least one reference signal time difference measurement report (Edge, Paragraphs [0077-0079], The E-SMLC 355 may request and obtain measurements made by the eNB 305 and UE 302 through the connections on Fig. 3B, i.e. SLs, S1, LET-Uu.); 
determining logic (Edge, Fig. 13, Paragraph [0179], The communication device 1300 is used in UEs, eNodeB, and location server 170.) operable to determine said at least one reference signal time difference measurement report (Edge, Paragraph [0080], The UE 302 performs OTDOA measurements during a given period of time.); and 
logic (Edge, Fig. 13, Paragraph [0179], The communication device 1300 is used in UEs, eNodeB, and location server 170.) operable to provide said at least one reference signal time difference measurement report to said base station (Edge, Paragraph [0080], The time difference estimates and transmit time offsets are transmitted to the E-SMLC 355 via the connections on Fig. 3B, i.e. LTE-Uu, S1, SLs.).

Claim 15, Edge further teaches:
A computer program product operable, when executed on a computer, to perform the method of claim 1 (Edge, Fig. 13, Paragraph [0179], The communication device 1300 is used in UEs, ).

Claim 16, Edge further teaches:
A computer program product operable, when executed on a computer, to perform the method of claim 11 (Edge, Fig. 13, Paragraph [0179], The communication device 1300 is used in UEs, eNodeB, and location server 170, and includes processors and programmable logic (see Edge, Paragraph [0181]).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edge (U.S. 2015/0296359 A1).

Claim 2, Edge does not explicitly teach:
Said providing comprises transmitting said position for said user equipment to at least one of said user equipment and a location server.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the system in Edge to provide the location of the UE, which can be determined by any entity of system 300C in Fig. 3C, to be transmitted to and received by the location server 310.  The purpose of the system is to locate a UE during an emergency call and providing the location of the UE to the server (see Edge, Abstract).  Thus, one of ordinary skill in the art would recognize, in the case where the location of the UE is determined by any entity of the system in Fig. 3C, that the determined location of the UE would be transmitted/sent to the server 170, as indicated by the solid arrow between the reference cell 320 and the location server 310.  

Claim 13, Edge teaches:
A method performed by a location server (Edge, Fig. 3C: 310, Paragraph [0085], It is noted that the location server 310 can be an E-SMLC as disclosed in Fig. 3B.), comprising: 
instructing a base station to request a user equipment (Edge, Paragraphs [0077-0079], The E-SMLC 355 may request and obtain measurements made by the eNB 305 and UE 302 through the connections on Fig. 3B, i.e. SLs, S1, LET-Uu.), whose position is to be determined by said base station (Edge, Paragraph [0083], Any UE 302 and/or other entities within system 300C, which includes reference cell 320, can determine the position of the UE 302 using OTDOA.), to provide a position of said user equipment (Edge, Paragraph [0083]); and 
receiving said position of said user equipment (Edge, Paragraph [0150]).
Edge does not explicitly teach:
	The location receiving said position of said user equipment from said base station.


Claim 14, Edge teaches:
A location server (Edge, Fig. 3C: 310, Paragraph [0085], It is noted that the location server 310 can be an E-SMLC as disclosed in Fig. 3B.), comprising: 
instructing logic (Edge, Fig. 13, Paragraph [0179], The communication device 1300 is used in UEs, eNodeB, and location server 170.) operable to instruct a base station to request a user equipment (Edge, Paragraphs [0077-0079], The E-SMLC 355 may request and obtain measurements made by the eNB 305 and UE 302 through the connections on Fig. 3B, i.e. SLs, S1, LET-Uu.), whose position is to be determined by said base station (Edge, Paragraph [0083], Any UE 302 and/or other entities within system 300C, which includes reference cell 320, can determine the position of the UE 302 using OTDOA.), to provide a position of said user equipment (Edge, Paragraph [0083]); and 
reception logic (Edge, Fig. 13, Paragraph [0179], The communication device 1300 is used in UEs, eNodeB, and location server 170.) operable to receive said position of said user equipment (Edge, Paragraph [0150]).
	Edge does not explicitly teach:
The location server operable to receive said position of said user equipment from said base station.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the system in Edge to provide the location of the UE, which can be determined by any entity of system 300C in Fig. 3C, to be transmitted to and received by the location server 310.  The purpose of the system is to locate a UE during an emergency call and providing the location of the UE to the server (see Edge, Abstract).  Thus, one of ordinary skill in the art would recognize, in the case where the location of the UE is determined by any entity of the system in Fig. 3C, that the determined location of the UE would be transmitted/sent to the server 170, as indicated by the solid arrow between the reference cell 320 and the location server 310.  

Claim 17, Edge further teaches:
A computer program product operable, when executed on a computer, to perform the method of claim 13 (Edge, Fig. 13, Paragraph [0179], The communication device 1300 is used in UEs, eNodeB, and location server 170, and includes processors and programmable logic (see Edge, Paragraph [0181]).).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al. (U.S. 2016/0223641 A1) discloses a system for utilizing a user equipment to measure the time difference of arrival of a plurality of signals, reporting the signals to a location computation center, and the location computer center determining the location of the user equipment.
Choi et al. (U.S. 2012/0094687 A1) discloses a system for a user equipment to receive location measurement reference signals from a plurality of base stations for determining the location of the user equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683